TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00597-CR







Teresa Karen Voges, Appellant



v.



The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW OF COMAL COUNTY


NO. 99CR-918, HONORABLE BRENDA R. FREEMAN, JUDGE PRESIDING







PER CURIAM

At her trial for driving while intoxicated, Teresa Karen Voges testified in a manner
violative of the court's previous order in limine.  The court granted the State's motion for mistrial,
held Voges in contempt, and assessed punishment for the contempt at incarceration for three days
and a $500 fine.  Voges seeks to appeal the judgment of contempt.

Decisions in contempt proceedings are not appealable.  Metzger v. Sebek, 892
S.W.2d 20, 54-55 (Tex. App.--Houston [1st Dist.] 1994, writ denied).  A contempt judgment can
be attacked only by way of habeas corpus.  Collins v. Kegans, 802 S.W.2d 702, 705 (Tex. Crim.
App. 1991). 



The appeal is dismissed for want of jurisdiction.


Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Dismissed for Want of Jurisdiction

Filed:   October 12, 2000

Do Not Publish